IN. “pray “ee S@fe 2:21- cv-01209-LPL Document 1-2 Filed 09/10/21 Page 1of8
Ye\ |
Wig ee Bet

Neintitts Shee. mother Tevet te foo Plainkitt of sto, ese et fers
52 Wlement oy Cut ne ao Ges Ges [rae leer Ud unde’ Glove. Sex ak
“5 \A.83 onda Cex 3 Wac'eing laialitfs focelvoo't SHE
Stale, Wee Eulh> Gack Release. Gael Gerace! Plamd rads | arnt.
wr Rese ancl never toitel nierve She news Clot ne? WSS
in Porole for Bnet Qui S-Ft ancl Krew are Mondodery \
veo € She Faea Called Stat, Palicg, * Said thet Bluc. lonely
cot ONE Fling (APE wal turn and Ran ladu * b 5b veor
sldanke A Dike. PlatnL 2? was By Bale ok river and oe
MS Uncle Seve Aalee. Re CTK +o Looaas Gen Gallery

o Gt Bat.  PlantifZ mother Called! ian cancel Fold A ia
aos were Nusk ar Wie cougia Malis Leoting for Abe a
CY¥Y Sand Kiss in Bering Pintatite colle! Siete >
Solo Winns Ske Sad the Caf was fralciag oe noise
so Wac Sacked 1+ Ap Gin comebarss QO Someone heck Pletrecl
the Loni ak Winecl Laiell out § so Vee woualel 90 eth we
Ae xe AL es ee Vren Srrash cel Bho AL pecans ec. ree. Vinewal ve rowel
to ne Lecicec| « Vhen We weak Waren Bae Cov looking
rot Cx eae “Bae Stake, D5 Lice lace} Ne Bussiness looking
Por Aine Erx ® ‘Ac Then Seund Bac Gos Trackins 7
Déertice alive cl we weeter the Glove Boxe CUk ther
9EE ares ik Oud Wiwelen“2 UWS Device ides Dut chaeec)
SA camazgne Whe State Rolice Pulte uo \belkindl abe
ain Ake O8es Roache Sk g Ouran Bac Tresor DO of the
Rennysluonsbs Stake Relice_c he Abandon he 88 Venda =~
x We. Qe in Chery Vey 3 Pictech Vow Plainih?
ra A Canue ec

 
~pos AES E
SeRLEMMERT Case 2:21-cv-01209-LPL Document 1-2 Filed 09/10/21 Page 2 of 8

 

 

Mad, - Pee
AOPIOK« oe Uyeekss \oket Plainh$— Cashecl 4 56,000 SeB\crmon* 3
Souclnk lon }00F Cayce SL . On __ tre cor Broke

 

Laur Plain f WAS A eALyeo, \o Sy wx al\ ay lona in Wee

not Sans Plainblt WSs. ‘A riddle of mowere wikia, YO Cell
no nt. reciephion o Platabfl was Fein Lo Nume Starr with ds
“owt okey S « Plainht? caus his hancl bocl ancl ont of the
Cheap cor Bakers Was leatraa anc\_ Se: Wecl onto Ws
hands « Plankt? hancl was leaking Bloaed 3 (ucning Pram
Se\\eel Cay beens Kore, Platah £P WIS alse Dehycleatec
anc hack @noualn » Crain? Startech wallen te boyars PA,
to get Wc\Pe .

Negiox O grekieee Une. Renny luanion Stoke Police. Stoppecls Cledad itl Qavc.
Stake Police a Yals@ name hecause of dre Lncidenté wee les “ord
dcior We Lance) Ince hack a Warren's turns out he ciel nok bude
ne WHS" arrestee for False EO ? Otsorcer! u Conduct Whe |
Vrooper tole), g luiatr fF Ine ed nor Knew if he. was rol AD) Winn
40. Yat\ ancl Vnect vey WIREye - Qoin Ao Stee ok the State Poker,
Becricks »

A verox \oem on 309 Tos aid? Areivtec| ak Stoke Police
Becrickes cublec ta “ Gack Bena 1 » One of We Aroogecs Saiel do
Ayo Know Who Yam Plainkfé Soicl no he S6ts_ ‘Ten the one:
You Guiran in Ve Lille Blut ‘noncken weeks —gso Yheat
Was Some Goch Arid loud” T dekh Wim TE clo not lenow wha
he was ellen clout ancl ¥ wasnt the Odvers “Tasted Wim fro _
wotey We Saicl heve Qe Whe Cop nak Desestedl me was Sin
ot Wis clestc record rte en radio atl fed Vig 2 “There was
Ono nel Trowee 6 Wega Sek at he, Bern clcs T Cernember Seeing
Ine Ws - Jeanine ne (Zoux\er Coumy Nou \ as Mme 3 the Neceshe

okhicer ete enker A) Ane Jou\ Contor\ Boolkiag Snat might,
‘NOL SA GACH Rev-01209-LPL Document 1-2 Filed 09/10/21 Page 3 of 8
e *

 
 

WerenX
Ns, Plank gl WS earketiven olenira’ Baler Og one of Alar
(feorers Crore Beeicks \we ance WIGS \eau'ag ANAC haile
D\ ormike was “Lidureck WHOS Bleeding Qe en Qeen Cukor
nanck 9 Rash /Guening OW” Both rccnh cron cor (Bak reaNY
Veicle Walkrure Sore! you wee! conieborcl last Aime You. wcrc boe ke cf
Plainkhe was sikh LAD ON “Bad Bence” in _cenrea |

Boole, When OeSenclanks Waltmure ancl Oshlicle
Came over wits SOrne. NaperSe Waellkmire askech me
os Sion Vhe. Popes So he could ¢ Dene Séarch mee ZF locke
AX Pager ‘+ <atel Pre brink Scape yison. 3 the. otnel Pape? WES
n on Vaneut. Could nok Teach. ‘we holds ac. Ke out ch
reack Wee. Balers ko €AG., De lencdaat Osh\ cle was Standiney
Lesle nlm wikh years in WS eyes: as Defendenr Wickke lft
was yen te Becee Ceind we Sin AWeSS Pape FS 6

| Pearakiit ’oles Dekenda at Walk emt © Wwe Was Badly
Untucecl was Gleeding 3 Spcllec| Boker Retel on Ws.
hands 3 Anak We nceces So See NulsCe De fenclank Woltent
boleh Wien 1 he. dil net Stan AIS Bape ¥S he could wer
See tne. Rurse ancl he Kod +o Qe inte “Pac Buc idedt
celLin Boo kiy AG ©

Prernbifé Guess Ou wr into Bmw Cet in Wesling

ra ood bein Sheep Seale nrecle Where we cx Came fame’
o£ AWS ce\\o Plaind ‘Bo nahcecl Baoic® afk Contcobane| \n
Phe. Oran cane nedonn angina OA he Dos Got GCoaucds 3
red deck A6 Ga neo Line” Marre Placa fe Aen \acaarel
CA. flush 3 Awe. Conivaloane dissapsea lec} @

 

 
PQQ SIOKSMREM cv-01209-LPL Document 1-2 Filed 09/10/21 Page 4 of 8

A few \nvs werk by Vaere Wee Bloat all ove f celh E iowt.
Plointlés. Bleeol'ag hancl « Plaialtf? alse nekeecdd Some.
ry Pe of Gist Suestanct Vy cet 3 Te \heek ge alre \
inka \poborn of aS Peek. hata tt? Hheug int WE WSS
Serve tuee ee Ane possibly because. of he. contrab eu
Le. painted Creal Sno los Wn A hat Deata ce Beans Vad
racwers che Fen speltest Gor the GouarclS comelounsag
alse uct ahe Oly Substance. ~~ The QawuclS hol
Plane? Stee omk of Me Cell anto 3 Pieces

ot NASON Doper’ « Then focect he Plarat2e bacle
ike cee! Claiatift WAS mot Peck Bren lcs Sr, fuachy
oc Diner, SRpseachiec! , ay Guen } wen tErce Tonle: ng
calk +o contact Lawl iy “de Oaks ey Cloinb Le hos beer,

Ayecstec]

 

 

 

 

 

 

 

 

 

 

 

 

 
C\ OWS Case 2:21-cv-01209-LPL Document 1-2 Filed 09/10/21 Page 5 of 8

\

« inkenkiona\ clenimt of vneedect Werkica\ Caxtt o

265 \alhewale 9 GSR were delsecatiy Taclifbevent

i
4 \
ko ros Senous Wreeseal neecl av Time of Beoling ,

 

de Sot \Walkm! CE. Deniect Phe aks ee Lian ree.

Booking Cail *e nati Soon of olfest,

 

= om, ey oS a & &. .
36 Bealeing Of2icers Ferner 3 Lyf ia Kot oie

wi

Plata if CANN wertef tot Creakitst bah, WO seve

 

LA De ReadantS Que Seme_ Krack of on on ce Noor 2 oot
a % ae Ie Reansylvada Stade. Police.-

 
 
   

 

S, Shek plantec| (Doaqgics o8 ~ontraleand in he call

They Rus AMC plaintife ° AN wk ous Skrp Search «

 

3 = Walt iré Teyech Forcing he lainhf? +40 Dign Papers
anrclatec) to otce Dearch Cr “Meelical »_

 

 

 

 

 

 

 

 

 

 
Case 2:21-cv-01209-LPL Document 1-2 Filed 09/10/21 Page 6 of 8

dich Re, cha oo 2 Charme

 

 

Prasat’ cunkeces det ok Wow . 3939. ,

 

  

sae Plats mekaer ceqienice| cx aolfitakion ORs
wade Poko\  Prek “E was acvestec| ot Von B82

 

es ites cabher Bondeck Juan out < ch or"
6

Gord «

   

 

 

=m ~
Poink Ll WIGS Gaaked ak Wer 3030 oak
caceetel: AQ +o cecore.s TL re Wookedk ao lew conch
> oncdeck_ oak Ont Sem

 

Plank? wos ia Cell La Central Dooletag vor eOlnS +

 

acing OLPcers never commactec! Aclelt Probet! ane

 

The Comes tn Centr Beelng wil prove
hese foacks are Tynes

 

Reinke? Sumbecl 3 Gaevences about wis 1SSUeo
PLarar. atemplech Xe DEIN oat \Nalkeare ca
Reo vest Xo \awe Senuee ot Sammans ON Aus abst
When We wos len a founcle Sot \ALa\ben ice ~ sald,
SYuclt you Ur not Sign ag) nog ag. ewe Nour Fuckin
leauge clo rt “ne “Saleh pack it up Gul Qein jo “the
role” vs (wes then Dot iP) RWU ‘Ac\ Ro ie Scamn'trag,

GmeenCes » These Grewences Werte  nenee Trvest orteol

WoC
EN e Case 2:21-cv-01209-LPL Document 1-2 Filed 09/10/21 Page 7 of 8

> Facts of Clams

 

 

 

 

Plasnk ibs, \wcacd & heer Cr ow Lek ‘rane cond worl Se Vex

ae
Doabery Beth Ons ns ands Oe asthe, YosShke Pinal
NOS aciave Bieech vata Woe of | ioe 1% Ney

 

 

One, of Ane Stoke “\rooee ( dInwer Pina’ whe Beer “tale
Stoke Galilee Deracles earlyet Breck Maik was leaur ag
CAL, eu \ AS Pls wake Le UWiGS Oenton is acl efowadd
Wem x a

   

 

OSKcle. was CIVNA aS Sok Wald ayuee. Feyech forcing
Cre antl. +o De a Rabels | come! icky Lan yclet eel %
A, S Ap! Searel A oF Medicale |

 

(
Ble. he LAS Denied Medical Caveat me o£
Boskiinc: ~y Aise Bent eck Vena acs CANO) call anch need

Ske Géarcheel « Plaradrd? Did nok (fe Liee. Reakfast , Lunch
ov Dintte Booklag Ctheus Sk wPel Cov

nee, \Was oeQeares: os cant (search ee Seay wire
Plata fe VMkEE ted cell a Rlaal ee Dointea: thas out Wey
\weorcl Ane Cred Llache

 

x " x ~~  G ’ _ 8 es
Yaere eS ce COPECK AS Dold Veco ot Cof ret ae Sass
Ci e\e

 

Twerc \nj OS Sor \nnd aus or P loot * CON Plornhles
ee Ucsecdast ‘aad Wed AOD SAL Onis \Now Qapbut

aise of cat We wes ia 3 Ook Looker’ ,

 
 
Case 2:21-cv-01209-LPL Document 1-2 Filed 09/10/21 Page 8 of 8

4

VV, Talurn2d5
ASO When Signing Cop ers Mental realty

Ackwve leecling Dece Cur on \e 2s rand, car botery
dev Serilecl on hands Beosia/ Buln) 2 Loy ge/Son
“oul ke \\ Ve needed i meefate medical a 'Hention Ea
Denied Weel ak Yime of WBoolaing By Sot \Naltm ite
anc} OShhiclce

 

 

 

VI Relick

 

Qs, Geo Lor Pala cand Sufferines Uunsaatucy hots aD;

ei tri, Deprived! of Life s Failure Yo Prohecd ay what “43
Deemed Peper oy Ane Court co TE alsa woulc! Ike
Crimianl Chaces Pilecl aaatast the State
Police 3 Booking of ficevs Tavolued Ww An: Wis condudl

 

 

 

 

 

 

 

 

 

 

 
